COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 DAVID CORRAL,                                     §
                                                                   No. 08-09-00274-CR
                    Appellant,                     §
                                                                      Appeal from the
 v.                                                §
                                                                County Court at Law No. 2
                                                   §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                    Appellee.                                      (TC# 20080C06049)
                                                   §




                                   MEMORANDUM OPINION

        David Corral, pro se, attempts to appeal his conviction for possession of marijuana.

Finding that Appellant has no right to appeal, we dismiss the appeal.

        Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case. The rule

requires that the trial court enter a certification of the defendant’s right to appeal in every case in

which it enters a judgment of guilt or other appealable order. TEX .R.APP .P. 25.2. Likewise,

Rule 25.2(d) requires that the trial court certify whether the defendant has a right of appeal under

Rule 25.2(a)(2). An appellate court is required to dismiss an appeal if a certification showing the

defendant’s right of appeal is not made part of the record. TEX .R.APP .P. 5.2 (d).

        According to the trial court’s certification in this case, Appellant was convicted pursuant

to a plea-bargain and has no right to appeal. The clerk of this Court notified Appellant by letter

dated October 27, 2009, of this Court’s intent to dismiss the appeal, and requested a letter brief

on the issue no later than November 8, 2009. Although we received a response from Appellant,
the response failed to address the trial court’s certification. Accordingly, based on the trial

court’s certification, the appeal is dismissed.




February 10, 2010
                                                  DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                   -2-